              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:14-cr-00058-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                    ORDER
                                )
                                )
JEFFERY SCOTT BLACK,            )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court upon the Defendant’s Motion to

Terminate Supervised Release [Doc. 197], as supplemented [Doc. 201].

Both counsel for the Government and the Defendant’s supervising probation

officer have advised they do not oppose the Defendant’s Motion.

     Upon review of the Defendant’s motion, as supplemented, the Court is

satisfied that the early termination of the Defendant’s supervised release is

warranted by the Defendant’s conduct and is in the interest of justice. See

18 U.S.C. § 3583(e)(1).

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion to Terminate Supervised Release [Doc. 197], as supplemented [Doc.
201], is GRANTED, and the Defendant’s term of supervised release is

hereby terminated.

     IT IS SO ORDERED.

                           Signed: May 22, 2019




                                    2
